UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-6306


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

LAVONTE LAMONT HALLMAN,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Max O. Cogburn, Jr., District Judge. (3:12-cr-00097-MOC-DCK-1; 3:15-cv-
00468-MOC)


Submitted: July 27, 2017                                          Decided: July 31, 2017


Before AGEE and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lavonte Lamont Hallman, Appellant Pro Se. John George Guise, COPELAND
RICHARDS, Davidson, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lavonte Lamont Hallman appeals the district court’s order denying relief on his 28

U.S.C. § 2255 (2012) motion. Hallman challenges his career offender designation based

on Johnson v. United States, __ U.S. __, 135 S. Ct. 2551 (2015), which declared the

residual clause of the Armed Career Criminal Act unconstitutionally vague. * Hallman’s

argument is foreclosed by the Supreme Court’s recent decision that the Sentencing

Guidelines, including the career offender residual clause, “are not subject to a vagueness

challenge under the Due Process Clause.” Beckles v. United States, __ U.S.__, 137 S. Ct.

886, 892 (2017). Accordingly, we affirm the district court’s order. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




       *
         Before this court, Hallman clarifies that he believes he is entitled to relief under
our decisions in United States v. Gardner, 823 F.3d 793 (4th Cir. 2016), and United States
v. Billups, 652 F. App’x 157 (4th Cir. 2016). These cases do not apply to Hallman as they
address armed career criminal designations under the Armed Career Criminal Act, not
career offender designations.

                                             2